HARRIS, J.,
concurring specially.
Perhaps there is more to this than the record reflects. The record is nearly bare. For example, the record does not contain a notice of hearing, pleadings, open court minutes, or any other indication that the parties appeared before the judge after the father “objected” to the mother’s motion to reinstate an abated child support requirement after the father became reemployed.
The record does reflect two orders, apparently prepared and provided by the father, reinstating child support at a reduced amount and forgiving the father for any ar-rearage. The father indicated on appeal that he went before the judge “during ex parte” and the judge set the new child support amount based on his most recent paystub.
It is not the amount of support that I find objectionable. The record is inadequate for such a determination. It is the shortcut used to arrive at the amount that I consider erroneous.
The mother appeals and I agree that the matter should be reversed.